                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAORLINA
                         ASHEVILLE DIVISION
                        CASE NUMBER 1:20CV66

JANE ROE,                                         )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )
                                                  )
UNITED STATES OF AMERICA, et al.,                 )
                                                  )
       Defendants.                                )


                             NOTICE OF APPEARANCE

       NOW COMES the undersigned counsel and hereby enters her Notice of

Appearance on behalf of the Federal Public Defender named in the complaint,1 in

his individual capacity. The undersigned requests that the Court and opposing

counsel direct all future correspondence or other notifications in this matter to the

undersigned.




1
 The name of the FPD is redacted in Plaintiff’s complaint. Also, Plaintiff previously moved to
seal unspecified personally identifying employment history information, which presumably
includes the name of the FPD redacted from the complaint. See ECF No. 2.


        Case 1:20-cv-00066-WGY Document 27 Filed 04/23/20 Page 1 of 3
Respectfully submitted this the 23rd day of April, 2020.


                          s/Shannon Sumerell Spainhour

                          SHANNON SUMERELL SPAINHOUR
                          N.C. State Bar No. 28108
                          DAVIS HARTMAN WRIGHT PLLC
                          28 Schenck Parkway, Suite 200
                          Asheville, NC 28803
                          Phone: 828-771-0833
                          Fax: 252-514-9878
                          Email: mss@dhwlegal.com

                          Counsel for the FPD in the FPD’s individual
                          capacity




                                   2
 Case 1:20-cv-00066-WGY Document 27 Filed 04/23/20 Page 2 of 3
                          CERTIFICATE OF SERVICE

      The undersigned certifies that on April 23, 2020, I electronically filed the

foregoing Notice of Appearance using the Court’s CM/ECF system, which will send

notification of such filing to all counsel of record, including:

      Cooper J. Strickland at cooper.strickland@gmail.com

      Gill P. Beck at Gill.Beck@usdoj.gov

      Joshua M. Kolsky at Joshua.kolsky@usdoj.gov


                                  s/Shannon Sumerell Spainhour

                                  SHANNON SUMERELL SPAINHOUR
                                  N.C. State Bar No. 28108
                                  DAVIS HARTMAN WRIGHT PLLC
                                  28 Schenck Parkway, Suite 200
                                  Asheville, NC 28803
                                  Phone: 828-771-0833
                                  Fax: 252-514-9878
                                  Email: mss@dhwlegal.com




                                           3
        Case 1:20-cv-00066-WGY Document 27 Filed 04/23/20 Page 3 of 3
